[DO NOT PUBLISH]


          IN THE UNITED STATES COURT OF APPEALS

                 FOR THE ELEVENTH CIRCUIT                     FILED
                   ________________________          U.S. COURT OF APPEALS
                                                       ELEVENTH CIRCUIT
                                                            Aug. 5, 2008
                          No. 07-11912                  THOMAS K. KAHN
                      Non-Argument Calendar                 CLERK
                    ________________________

                D. C. Docket No. 06-80805-CV-KLR

CARL ROBERT CHRISTY,


                                                        Plaintiff-Appellant,

                               versus

SHERIFF OF PALM BEACH COUNTY,
FLORIDA,
RICHARD WILLIE,
Sheriff, PBSO,
JOHN MARK COLLINS,
THOMAS THOMPSON,
Deputy Sheriff, PBSO,
SCOTT S. WARBURTON, et al.,



                                                     Defendants-Appellees.
                    ________________________

             Appeal from the United States District Court
                 for the Southern District of Florida
                   _________________________

                          (August 5, 2008)
Before BIRCH, CARNES and BARKETT, Circuit Judges.

PER CURIAM:

      Carl Robert Christy, a federal prisoner proceeding pro se, appeals the district

court’s order dismissing his pro se civil rights complaint, brought pursuant to 42

U.S.C. § 1983, and its order denying his motion to alter or amend the judgment. In

his complaint, Christy brought nine claims against the Palm Beach County

Sheriff’s Office (“PBSO”) and various local officials that had been employed at the

PBSO. Claims One through Three were brought against former PBSO Deputy

Sheriff John Mark Collins, the first two of which arose out of an alleged unlawful

contingency fee agreement between Collins and confidential informant (“CI”)

Tony Granims that led to Christy’s arrest and state conviction on drug charges in

1985. The remainder of his claims generally alleged that the other defendants

concealed this unlawful agreement.

      After a thorough review of the record, we conclude that the district court

was correct to dismiss Christy’s claims for failure to state a claim. Also, the court

did not abuse its discretion in denying Christy’s motion to alter or amend, as he

only repeated old arguments in his motion. Accordingly, we AFFIRM.




                                           2
                                I. BACKGROUND

      Christy, a federal prisoner proceeding pro se, filed this civil rights action in

federal court, pursuant to 42 U.S.C. §§ 1983 and 1985(2)-(3). R1-1 at 1-2. He

sued the following defendants: (1) Richard Wille, former Sheriff of Palm Beach

County Sheriff’s Office (“PBSO”); (2) John Mark Collins, former Deputy Sheriff

at PBSO; (3) Thomas Thompson, former Captain at PBSO; (4) PBSO, the entity;

(5) Scott S. Warburton, an attorney representing Collins and PBSO in a previous

action; (6) Amy Singer Borman, an attorney representing PBSO in a previous

action; and (7) John Does, unknown individuals. Id. at 2-3.

      With respect to the specific claims in the complaint, Christy alleged that

Collins violated his rights by: (1) entering into, and concealing, an unlawful

racketeering enterprise with confidential informant (“CI”) Tony Granims that led

to Christy’s arrest in 1984 (Claim One); (2) embellishing, falsifying, and distorting

the information contained in Christy’s arrest report (Claim Two); and

(3) knowingly submitting false answers to questions during discovery in a 1993

civil action (Claim Three). Id. ¶¶ 39-41. Christy alleged that Warburton, an

attorney for Collins in that 1993 case, provided false information in discovery in

order to cover up the unlawful activities of Collins and Granims (Claim Four). Id.

¶ 42. Christy alleged that Borman, an attorney for PBSO in 1996, refused to honor



                                           3
Christy’s request under Florida law for a copy of a PBSO report in order to protect

Collins and Granims (Claim Five). Id. ¶ 43. Christy alleged that Thompson, as a

law enforcement officer charged with investigating Collins and Granims,

concealed their unlawful relationship (Claim Six). Id. ¶ 44. Christy alleged that

Wille, being aware of the investigations into Collins, aided and concealed Collins’

wrongdoing (Claim Seven). Id. ¶ 45. Christy alleged that PBSO, acting through

the above individuals, aided and concealed Collins’ and Granims’ unlawful

racketeering enterprise (Claim Eight). Id. ¶ 46. Finally, Christy alleged that,

although he was unaware of it at the time, the relationship between Collins and

Granims resulted in the unlawful and corrupt forfeiture of $110,120 to PBSO

(Claim Nine). Id. ¶ 47.

      Christy alleged that, collectively, the defendants violated his rights under the

following provisions: the Due Process and Equal Protection Clauses of the Fifth

and Fourteenth Amendments of the federal Constitution; the Due Process Clause of

the Florida Constitution; 18 U.S.C. §§ 2, 4, 1001(a), 1510, 1512(b)-(c), 1621,

1623, and 1962, various federal criminal statutes generally related to making false

and misleading statements, obstructing an investigation, and racketeering; Fla. Stat.

§ 839.13 for falsifying records; and Fed.R.Civ.P. 11(b) for presenting pleadings for

an improper purpose. See id. ¶¶ 39-47. In addition to declaratory relief, Christy



                                          4
sought compensatory and punitive damages against the six named defendants. Id.

at 24-26.

      The allegations in the complaint relevant to this appeal are as follows. In

1984, Granims began working as a CI for Collins after being investigated, arrested,

and charged for an unrelated offense. R1-1 at 3-4 ¶¶ 1-5. In this capacity,

Granims introduced Collins to individuals involved in drug trafficking in order to

develop a reverse sting operation. Id. at 3-4 ¶¶ 2, 6, 8. In order to induce the sting,

Collins took kilograms of cocaine from the evidence room at PBSO and showed it

to these individuals in “surprise flash” fashion. Id. at 4 ¶ 7. However, these

individuals did not have the money to purchase the drugs, and so, after being

repeatedly contacted, Christy was ultimately brought into negotiations with

Collins. Id. at 5 ¶¶ 9-10. In November 1984, Christy attempted to leave the

premises where the negotiations were taking place and got in his car. Id. at 5 ¶ 10.

Collins then entered the car and, in order to induce a sting, showed Christy cocaine

in a “surprise flash” manner, at which point the car was surrounded by law

enforcement and Christy was arrested. Id. at 4-5 ¶¶ 7, 10. Collins removed

$110,120 from the trunk of Christy’s car at the time of the arrest. Id. at 5 ¶ 11.

After reviewing the evidence against him, Christy, with the advice of his attorney,




                                           5
agreed to forfeit this money to PBSO. Id. at 5 ¶ 12. Christy pled guilty in 1985 in

connection with this incident and received five years’ probation. Id. at 6 ¶ 14.

      Although Christy did not know it at the time, Collins paid Granims a

substantial sum of money for setting up the reverse sting operation in Christy’s

case, a relationship that was subsequently concealed. Id. at 6 ¶¶ 15, 16. In 1989,

Thompson conducted an internal investigation of Collins, which was ultimately

terminated when Thompson reported that Collins had severed his relationship with

Granims. Id. at 7 ¶¶ 21-22. Following Collins’ testimony against Christy at a

subsequent federal criminal trial in 1989 – Christy did not specify the offense with

which he was charged or the result of the case – Christy filed a federal civil action

against Collins in 1993. Id. at 7-8 ¶¶ 19, 22, 24. During that case, Collins was

represented by Warburton. Id. at 8 ¶ 24. During discovery in this civil action,

Collins denied that he was an associate of Granims, that Granims had worked as a

CI at the time of Christy’s arrest in 1984, and that he had paid Granims a

contingency fee for his work as a CI. Id. at 8 ¶ 25. In 1994, there was an internal

investigation regarding Collins’ involvement with illegal drugs, and Thompson and

Wille were informed of this investigation. Id. at 8-9 ¶¶ 26-27. In 1996, Christy

requested a copy of a PBSO report that Collins had filed in 1984 with respect to

Granims, but Borman, representing PBSO, refused to release the document. Id. at



                                           6
10 ¶ 30. Christy later obtained this document through litigation. Id. In 2001,

Collins and Granims were indicted under federal racketeering charges. Id. at 10

¶ 32. Granims testified against Collins at the trial in 2002 and, in contradiction to

Collins and Warburton’s previous statements in the 1993 case, admitted that

Collins had paid him for his work as a CI in 1984 and that Collins had embellished

the contents of his police reports, including one that was relevant to Christy’s case.

Id. at 11 ¶ 34. There was also testimony that Thompson had protected Collins

during the internal investigations. Id. ¶ 35. Collins was sentenced in 2003. Id. at

13 ¶ 37.

      All of the defendants except for Collins jointly moved to dismiss the

complaint as untimely and for failure to state a claim upon which relief could be

granted. R1-13 at 1, 7-11. Christy responded to the defendants’ motion to dismiss

where he set out the factual basis of his claims in greater detail and attached four

volumes of appendices in support. See generally R1-18; Exh. Folder, doc. 19; R1-

20, 21; Exh. Folder, doc. 22.

      A magistrate judge issued a report and recommendation. R1-23. He began

by clarifying that the case was before him for initial screening under 28 U.S.C.

§ 1915A and for consideration of the defendants’ joint motion to dismiss. Id. at 1-

2. In this respect, because the standard for dismissal under § 1915A was the same



                                           7
as the standard for dismissal under Fed.R.Crim.P. 12(b)(6), he stated that he would

“conduct a joint screening of the Complaint and analysis of the Motion to Dismiss,

pursuant to 28 U.S.C. § 1915A.” Id. at 3. In setting out the comprehensive

procedural history of this case – explaining that Christy had been challenging his

1985 conviction since 1993 – the magistrate judge noted that some of the history

was “culled from prior federal litigation in this Court, reported cases and exhibits

in this and former cases filed in this Court.” Id. at 4-8 & n.1.

      Discussing Christy’s first two claims against Collins, the magistrate judge

found that they were barred by the statute of limitations, which began to accrue on

the date that Christy discovered the unlawful agreement between Collins and

Granims. Id. at 11-13. Despite acknowledging that Christy alleged in his

complaint that he discovered this fact when Granims testified against Collins in

2002, the magistrate judge determined that Christy was aware of this prior to being

sentenced in 1985. Id. at 12-13. To support this finding, the magistrate judge

relied on a transcript of Christy’s guilty plea hearing in 1985 – taken from a

magistrate judge’s report in a 1994 federal habeas corpus proceeding which was

not in the record – in which defense counsel appeared to acknowledge that the

police improperly employed a CI under Florida law. Id. at 12-13; see id. at 5-7.

Nonetheless, the magistrate judge alternatively found that these two claims were



                                           8
barred under Heck v. Humphrey, 512 U.S. 477, 114 S.Ct. 2364, 129 L.Ed.2d 383

(1994), because Christy alleged that he was entrapped by the reverse sting

operation, and, therefore, any relief granted on these claims would necessarily

undermine the validity of his 1985 conviction. Id. at 13-14.

      With respect to Christy’s third claim, the magistrate judge also found that it

was barred by the statute of limitations because Christy alleged in his complaint

that he was aware of the false responses to the discovery questions at the time they

occurred in 1993. Id. at 14-15. In addition, the magistrate judge alternatively

found that this claim did not state a federal constitutional claim. Id. at 15. The

magistrate judge then found that Christy’s Claim Four against Warburton, also

based on the 1993 civil case, should be dismissed for the same reasons as Claim

Three. Id.

      With respect to Claim Five against Borman based on her failure to provide

Christy with a copy of a PBSO document, the magistrate judge first found the

claim against Borman to be untimely because Christy alleged that he knew of the

violation in 1996 but failed to explain why he waited until 2006 to raise this claim.

Id. at 16. In any event, the magistrate judge alternatively found that the claim did

not state a federal constitutional claim. Id. With respect to Christy’s Claim Six

against Thompson, the magistrate judge concluded that, while Thompson’s alleged



                                           9
failure to conduct a proper investigation of Collins may have delayed Collins’

federal conviction, the only impact it had on Christy was to delay his access to

information concerning Collins’ relationship with Granims, which was not

sufficient to state a federal constitutional violation. Id. at 16-17. Similarly, with

respect to Christy’s Claim Seven against Wille, the magistrate judge ruled that,

even if he was involved in any wrongdoing, the claim was untimely and Wille’s

conduct did not have a constitutional impact on Christy. Id. at 17.

      With respect to Christy’s Claim Eight against PBSO, and citing Dean v.

Barber, 951 F.3d 1210 (11th Cir. 1992), the magistrate judge concluded that PBSO

was not a proper party to the lawsuit because, under Florida law, the Sheriff’s

department was not a legal entity that could be sued. Id. The magistrate judge

noted that Christy was confusing the Sheriff’s department with a county or county

agency that may be liable under Monell v. Department of Social Services of City

of New York, 436 U.S. 658, 98 S.Ct. 2018, 56 L.Ed.2d 611 (1978), based on an

unconstitutional custom or policy, which, in any event, Christy failed to allege. Id.

at 17-18.

      Finally, with respect to Christy’s Claim Nine pertaining to the unlawful

forfeiture of the $110,120, the magistrate judge found both that it was untimely and

that it could not be raised under § 1983. Id. With respect to the latter point, the



                                           10
magistrate judge stated that there was no procedural due process violation because,

in the event that a law enforcement officer unlawfully seized the money, Florida

law provided for an adequate post-deprivation remedy in the form of a tort action

for conversion. Id. at 18-20.

      Christy filed an objection to the magistrate judge’s report. Exh. Folder, doc.

26. He argued that the magistrate judge’s reliance on Heck was misplaced

because, inter alia, granting him relief would not invalidate his conviction. Id. at 5-

6. In addition, and citing Vickers v. Donahue, 137 Fed.Appx. 285 (11th Cir. 2005)

(a non-binding, unpublished opinion), he suggested that Heck did not bar his action

because habeas relief was unavailable. Id. at 6. In addition to objecting to the

magistrate’s statute-of-limitations rulings, he set out the factual details of his

claims against each of the individual defendants and argued that the contingency

fee agreement between Collins and Granims violated his due process rights under

the Florida Constitution, as held in State v. Glosson, 462 So.2d 1082 (Fla. 1985).

See id. at 10-19, 25-42. With respect to his claim against PBSO, he argued that the

magistrate judge’s reliance on Dean was incorrect because that case involved

Alabama law, as opposed to Florida law, and he asserted that PBSO did have an

informal, unconstitutional policy, custom, or practice of failing to remedy the

unconstitutional conduct of its officers. Id. at 19-25. With respect to his claim



                                           11
involving forfeiture, Christy argued, inter alia, that he had no post-deprivation

remedy because Collins had covered up the facts that would have supported such a

claim. Id. at 39.

      The district court stated that it had considered Christy’s objections, adopted

the magistrate judge’s report, and dismissed the complaint. R1-27. Christy filed a

motion to alter or amend the judgment under Fed.R.Civ.P. 59(e), repeating the

arguments presented in his objection. See R1-28. The district court denied the

motion on the ground that it presented the same arguments and facts as those

contained in Christy’s objection to the magistrate’s report, which the court had

already considered and overruled. R1-30. Christy filed an appeal from both the

court’s order denying his motion to alter or amend as well as “the court’s prior

rulings.” R1-31.

      After filing a motion to proceed in forma pauperis (“IFP”) on appeal – which

we construed as a motion for leave to proceed on appeal – we entered an order

granting the motion. Concluding that Christy’s appeal was not frivolous, we

directed the parties to limit their appellate briefs to the following issues:

      Whether the district court converted appellees’ motion to dismiss for
      failure to state a claim into a motion for summary judgment. See
      Fed.R.Civ.P. 12(b)(6); see also Donaldson v. Clark, 819 F.2d 1551,
      1555 (11th Cir. 1987); and




                                           12
      If the district court converted appellees’ motion to dismiss for failure
      to state a claim into a motion for summary judgment, whether
      appellant receive proper notice and an opportunity to respond. See
      Herron v. Beck, 693 F.2d 125, 127 (11th Cir. 1982); Griffith v.
      Wainwright, 772 F.2d 822, 825 (11th Cir. 1985); and

      Assuming that appellant was properly notified that appellees’ motion
      to dismiss was converted to a motion for summary judgment, whether
      the district court properly dismissed the claims as to Deputy Sheriff
      John Mark Collins.

With respect to the last issue, we limited the appeal to Christy’s claims against

Collins because we determined that the claims against all of the other defendants

were frivolous. See Admin. Papers.

                                  II. DISCUSSION

      Under 28 U.S.C. § 1915A, the district court “shall review, before docketing,

if feasible or, in any event, as soon as practicable after docketing, a complaint in a

civil action in which a prisoner seeks redress from a governmental entity or officer

or employee of a governmental entity.” 28 U.S.C. § 1915A(a). “On review, the

court shall identify cognizable claims or dismiss the complaint, or any portion of

the complaint, if the complaint . . . fails to state a claim upon which relief may be

granted . . . .” 28 U.S.C. § 1915A(b)(1). Because we review dismissals under 28

U.S.C. § 1915(e)(2)(B)(ii) de novo – a provision that uses the same above

language as § 1915A(b)(1) – we have held that it also reviews de novo a sua sponte

dismissal under § 1915A(b)(1) for failure to state a claim. Leal v. Georgia Dept. of

                                           13
Corrections, 254 F.3d 1276, 1278-79 (11th Cir. 2001). Thus, we will also apply

the same Fed.R.Civ.P. 12(b)(6) standards in reviewing dismissals under

§ 1915A(b)(1). See Mitchell v. Farcass, 112 F.3d 1483, 1490 (11th Cir. 1997) (so

holding in reviewing a dismissal under § 1915(e)(2)(B)(ii)). Under that standard,

we accept the allegations in the complaint as true and construe them in the light

most favorable to the plaintiff. Timson v. Sampson, 518 F.3d 870, 872 (11th Cir.),

cert. petition filed, (8 May 2008) (No. 07-10871).

A.    Whether the district court converted the defendants’ motion to dismiss
      into a motion for summary judgment by considering material outside
      the pleadings

      Christy generally argues that the magistrate judge effectively converted the

defendants’ motion to dismiss into one for summary judgment by considering

materials outside of the pleadings – namely a PBSO police report, court

documents in other cases, and defenses not raised by the defendants – and that he

failed to provide Christy with the required notice of this fact.

      All of the defendants except for Collins jointly respond that the magistrate

judge did not convert the motion to dismiss because, although he referenced

information outside of the pleadings for background purposes, he did not rely on

this information in the analysis. The defendants also argue that Christy invited any




                                           14
such error and that, even if the court converted the motion, Christy had notice and

the opportunity to respond, which he failed to do.

      “The court has discretion as to whether to accept material beyond the

pleading that is offered in conjunction with a 12(b)(6) motion. However, once the

court decides to accept matters outside the pleading, it must convert the motion to

dismiss into one for summary judgment.” Property Management & Investments,

Inc. v. Lewis, 752 F.2d 599, 604 (11th Cir. 1985) (citation omitted);

see Fed.R.Civ.P. 12(d). “It is clearly the law in this circuit that whenever a district

judge converts a 12(b)(6) motion to dismiss into one for summary judgment by

considering matters outside the pleadings the judge must give all parties ten-days

notice that he is so converting the motion.” Donaldson, 819 F.2d at 1555.

“Moreover, a court should be particularly careful to ensure proper notice to a pro

se litigant.” Herron, 693 F.2d at 127.

      In this case, while it is true that the magistrate judge, in detailing the

procedural history of the case, referenced information outside of the pleadings, he

only relied on such information in dismissing Claims One and Two against Collins

on statute-of-limitations grounds. See R1-23 at 5-7, 11-13. Significantly, the

magistrate judge provided an alternative ground for dismissing these claims –

namely, that they were barred under Heck – which did not rely on information



                                           15
outside of the pleadings. Id. at 12-15. The court’s rationale with respect to this

alternative ground was that success in the § 1983 action would necessarily

invalidate Christy’s 1985 conviction because he alleged in his complaint that he

was entrapped by the reverse sting operation. Id. at 14. The record confirms that

the factual basis of this allegation was indeed contained in the complaint, as

Christy alleged that he was attempting to leave the drug negotiations when Collins

got in his car, showed him the drugs, and arrested him. See R1-1 at 4-5 ¶¶ 7, 10.

As discussed below, we affirm on this alternative ground, which was not based on

information outside of the pleadings. Accordingly we conclude that the district

court did not convert the motion to dismiss for purposes of this appeal because it

provided an alternative basis for the dismissal which did not rely on extrinsic

evidence. Cf. Morrison v. Amway Corp., 323 F.3d 920, 924 (11th Cir. 2003) (“We

begin by observing the district court could not have considered Appellees’ motion

under Rule 12(b)(6), because in rendering its decision the court relied on extrinsic

evidence outside the pleadings.”). Other courts have reached this conclusion under

similar circumstances. See Mangiafico v. Blumenthal, 471 F.3d 391, 398 (2d. Cir.

2006) (holding that a motion to dismiss is not converted where the court refers to

extraneous material for background purposes but does not rely on it as a basis for

dismissal); Casazza v. Kiser, 313 F.3d 414, 418 (8th Cir. 2002) (holding that the



                                          16
district court did not convert a motion to dismiss where it did not rely on any

matters outside the pleadings in granting the motion); Jackson v. Southern

California Gas Co., 881 F.2d 638, 642 n.4 (9th Cir. 1989) (holding the same). In

any event, and for this same reason, any error by the district court in this regard

was harmless. See Trustmark Ins. Co. v. ESLU, Inc., 299 F.3d 1265, 1268-69

(11th Cir. 2002) (holding that the court’s failure to provide notice of the

conversion was harmless error where the non-movant exhibited an awareness of

the court’s conversion and failed to identify additional evidence that it would have

submitted if given proper notice).

B.    Whether the district court erred by dismissing the claims against
      Collins

      With respect to his claims against Collins, Christy appears to contend that

dismissal was inappropriate because Collins waived any defenses by failing to

respond to the lawsuit. With respect to this point, the defendants respond that,

although they do not speak for Collins, he was not required to respond to Christy’s

complaint because the court was obligated to dismiss it on its own under § 1915A.

      As an initial matter, the defendants are correct that Collins was not required

to file an answer or motion to dismiss to Christy’s complaint, as the complaint was

governed by the screening statute in § 1915A, which, as discussed above, required

the court to review the complaint sua sponte and dismiss any claims that did not

                                          17
state a cause of action. See 28 U.S.C. § 1915A(a), (b)(1); (R1-23 at 1-3).

Accordingly, Christy’s contention that dismissal against Collins was inappropriate

based on his failure to defend the lawsuit is without merit.

      As discussed above, the court dismissed Claims One and Two in the

alternative under Heck based on allegations contained in the complaint. Christy

implicitly challenges this finding in his brief when he states that, in bringing his

cause of action, he was not attempting to attack his 1985 conviction. In addition,

in detailing the documents outside of the record upon which the magistrate judge

relied, Christy states that his claim is not barred under Heck because of Spencer v.

Kemna, 523 U.S. 1, 118 S.Ct. 978, 140 L.Ed.2d 43 (1998), and because he has no

habeas remedy remaining.

      However, and despite his assertion to the contrary, the court was correct to

dismiss these claims under Heck because if Christy prevailed on these two claims,

it would necessarily imply the invalidity of his 1985 conviction. See Heck, 512

U.S. at 486-87, 114 S.Ct. at 2372 (holding that a § 1983 plaintiff must prove that

his criminal conviction had been rendered invalid in order to recover damages for

harm caused by actions whose unlawfulness would necessarily imply the invalidity

of the conviction). This is so because these two claims revolve around the

allegations that Collins paid Granims money to set up Christy’s reverse sting



                                           18
operation, that Christy was attempting to leave the drug negotiations when he was

approached by Collins with drugs and immediately arrested, and that Collins

subsequently falsified Christy’s arrest report. See R1-1 at 5-6, 11, 13-14 ¶¶ 10, 15,

34, 39-40. These allegations, if proven, would demonstrate that Christy was either

factually innocent of the offense or was entrapped by Collins and Granims, either

of which would necessarily imply the invalidity of his conviction. See Heck, 512

U.S. 486 n.6, 114 S.Ct. at 2372 n.6 (providing that, if a § 1983 plaintiff, in order to

prevail, would have to negate an element of the criminal offense, then it would

necessarily imply the invalidity of his conviction); Kramer v. Village of North

Fond du Lac, 384 F.3d 856, 862 (7th Cir. 2004) (persuasive authority stating that

entrapment allegations in a § 1983 action would be barred under Heck because

entrapment was a complete defense to the crime). In addition, Christy’s reliance

on Spencer is entirely without merit because that case did nothing more than

briefly discuss the Court’s holding in Heck in the context of an argument with no

relevance to this case. See 523 U.S. at 17, 118 S.Ct. at 988.

       Furthermore, with respect to Christy’s assertion that his lawsuit must be

allowed to proceed because habeas relief is unavailable, we have expressly

declined to consider that issue in an opinion where the § 1983 action is otherwise

barred under Heck. See Vickers v. Donahue, 137 Fed. Appx. 285, 288-90 (11th



                                           19
Cir. 2005) (declining to address the issue where the plaintiff’s § 1983 claim was

barred under Heck because it would necessarily undermine his underlying

conviction); see also Abusaid v. Hillsborough County Bd. of County Com’rs, 405

F.3d 1298, 1315 n.9 (11th Cir. 2005) (noting the issue but allowing the district

court to address it first).

       Because his claims are barred under Heck, it is unnecessary to address

Christy’s claim that the conviction violated his right to due process under the

Florida Constitution. In any event, it is noteworthy that such reliance is misplaced

because, as he acknowledges, Glosson’s holding – that it is a violation of due

process to enter a contingency fee agreement with a CI – was expressly limited to

the Due Process Clause of the Florida Constitution, and thus, does not state a

federal constitutional claim. Glosson, 462 So.2d at 1085 (“reject[ing] the narrow

application of the due process defense found in the federal cases” and basing its

holding on the Florida Constitution); R1-26 at 17, 39, 41-43; see Williams v.

Board of Regents of University System of Georgia, 477 F.3d 1282, 1299 (11th Cir.

2007) (“Title 42 U.S.C. § 1983 provides every person with the right to sue those

acting under color of state law for violations of federal constitutional and statutory

provisions. . . . Therefore, the plaintiff must point to a specific federal right that

the defendant violated.”).



                                            20
      With respect to Claim Three, the court dismissed this claim first on statute-

of-limitations grounds, finding that Christy alleged in his complaint that he knew

that Collins provided false answers in discovery in the 1993 case at the time he

received them. R1-23 at 14-15. However, it does not appear that Christy ever

alleged that he knew that the responses were false at that time. See R1-1 at 8, 15

¶¶ 25, 41.

      Nonetheless, we affirm the dismissal of this claim on the court’s alternative

ground, namely, that providing false answers in discovery did not state a federal

constitutional claim. See R1-23 at 15. Christy does not offer any authority to the

contrary on appeal, and, thus, has abandoned the issue. Horsley v. Feldt, 304 F.3d

1125, 1131 n.1 (11th Cir. 2002) (issues not raised on appeal by a pro se litigant are

abandoned).

C.    Whether the district court abused its discretion by denying Christy’s
      motion to alter or amend the Judgment (raised by staff attorney)

      Although neither party discusses the issue on appeal, the district court did

not abuse its discretion by denying his Rule 59(e) motion to alter amend the

judgment. See Lambert v. Fulton County, Ga., 253 F.3d 588, 598 (11th Cir. 2001)

(providing that we review the denial of a Rule 59(e) motion for abuse of

discretion). This is so because Christy presented the same legal arguments in this

motion as he did in his objection to the magistrate judge’s report, which the district

                                          21
court properly considered and overruled in its original order. See Michael Linet,

Inc. v. Village of Wellington, Fla., 408 F.3d 757, 763 (11th Cir. 2005) (“Linet

however cannot use a Rule 59(e) motion to relitigate old matters . . . .”); R1-26, 27,

28. Thus, the district court did not abuse its discretion in denying the Rule 59(e)

motion.

                                III. CONCLUSION

      After a careful review of the record and briefs of the parties, for the reasons

set out above, we find no error in dismissal of Christy’s complaint under

Fed.R.Civ.P. 12(b)(6).

      AFFIRMED.




                                          22